DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Objections	3
IV. Claim Rejections - 35 USC § 102	3
A. Claims 12-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2003/0137325 (“Yamazaki”) as evidenced by --for claim 13 only-- the CRC Handbook of Chemistry and Physics pp. D-162 to D-164 (“CRC”) and US 2005/0258426 (“Shin”).	4
V. Claim Rejections - 35 USC § 103	11
A. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of US 2016/0087023 (“Maeda”).	11
B. Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2003/0137325 (“Yamazaki”) in view of Maeda, as applied to claim 18, above, and further in view of US 2010/0253215 (“Fukagawa”).	12
VI. Allowable Subject Matter	14
VII. Response to Arguments	14
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/30/2021 has been entered.

III. Claim Objections
Claim 17 is objected to because of the following informalities:  
In line 17 of amended claim 12, remove the word “with” for clarity and consistency with the same amendment made in claim 15.
Appropriate correction is required.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 12-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2003/0137325 (“Yamazaki”) as evidenced by --for claim 13 only-- the CRC Handbook of Chemistry and Physics pp. D-162 to D-164 (“CRC”) and US 2005/0258426 (“Shin”).
With regard to claim 12, Yamazaki discloses, 
12. (Currently Amended) A display apparatus [Figs. 1A-1C and 2; ¶ 90], comprising:  
[1] 25a substrate [“TFT substrate”; ¶ 90] including a display area [“pixel portion 40”; ¶ 90];
[2] a first electrode 11, 12, 13 having a first conductive material and a second conductive material that is different from the first conductive material [e.g. ¶ 94, see discussion below]; 
[3a] a second electrode “lead wiring”/10/20 [Fig. 3C; ¶ 107] having the first conductive material [layer 10 of the “second electrode” is made from the same layer as the pixel electrode, i.e. the claimed “first electrode” 11, 12, 13 as stated in ¶ 107], 
[3b] the second electrode “lead wiring”/10/20 is outside of the display area [i.e. in “terminal portion 42”; ¶ 90] of the substrate [“TFT substrate”] and is electrically connected to the first electrode 11, 12, 13 [by means of the “lead wiring” ¶¶ 90, 107, 191]; 
[4a] an organic electroluminescence element including
[4b] the first electrode 11, 12, 13 that is only in the display area [“pixel portion 40”], 
[4c] an organic electroluminescence layer 17, 18, 19 disposed on the first electrode 11, 12, 13, and
[4d] a third electrode 20 [¶ 94] disposed on the organic electroluminescence layer 17, 18, 19; 
disposed on the second electrode “lead wiring”/10/20 [¶ 204; see discussion below]; and
[6] an interlayer insulation film 15/16/24/14 [¶¶ 93, 95] disposed on both the first electrode 11, 12, 13 and the second electrode “lead wiring”/10/20,
[7a] wherein the interlayer insulation film 15/16/24/14 includes 
[7b] a first interlayer insulation film 15, a second interlayer insulation film 16, and a third interlayer insulation film 14 or 24/14, 
[7c] the second electrode “lead wiring”/10/20 is disposed directly on with [sic] the first interlayer insulation film 15 [as shown in Figs. 1A and 3C], 
[7d] the second interlayer insulation film 16 is disposed on the second electrode “lead wiring”/10/20 and the first interlayer insulation film 15 [as shown in Figs. 1A and 3C], 
[7e] the first electrode 11, 12, 13 is disposed on the second interlayer insulation film 16 [as shown in Figs. 1A and 3C], and
[7f] the third interlayer insulation film 14 or 24/14 is disposed on the first electrode 11, 12, 13 and the second interlayer insulation film 16.

With regard to feature [2] of claim 12, Yamazaki states, “As an anode, the following may be used: a material having a high work function, specifically, platinum (Pt), chromium (Cr), tungsten (W), or a nickel (Ni); a transparent conductive film (ITO, ZnO, or the like); and a laminate thereof” (Yamazaki: ¶ 94; emphasis added).  A laminate of the materials listed in paragraph [0094] would result in the first electrode 11, 12, 13 including at least two different materials. 

With regard to feature [3a] of claim 12, note that the claimed “second electrode” as shown in Fig. 3C of Yamazaki (reproduced below) is a laminate including three layers, (1) a layer made from the same material as cathode 20, (2) a layer made of the same material as electrode 10, and the terminal portion of the “lead wiring”, as explained in Yamazaki:
an electrode for achieving connection with the FPC is an electrode formed of the same material as the cathode 20 (transparent electrode) formed on the electrode 10 made of the same material as the pixel electrode (anode) formed on the lead wiring (wiring in which a TiN film, an Al film, and a TiN film are laminated in the stated order) of the TFT.
(Yamazaki: ¶ 107; emphasis added)

    PNG
    media_image1.png
    238
    766
    media_image1.png
    Greyscale

(Annotated version of Fig. 3C of Yamazaki)

With regard to feature [3b] of claim 12, again, Yamazaki states that “the electrode 10 [is] made of the same material as the pixel electrode (anode) [11, 12, 13]” (Yamazaki: ¶ 107, supra).  As such, the claimed “second conductive material” literally “has” the claimed “first conductive 10material”.

With regard to feature [4b] of claim 12,
[4b] the first electrode 11, 12, 13 that is only in the display area [“pixel portion 40”], 
Note that, although the layer 10 of the claimed “second electrode”, i.e. the three-layered laminate, “lead wiring”/10/20 of Yamazaki, is made from the same material as that used to make the anodes 11, 12, 13, i.e. the claimed “first electrode”, the layer 10 is separate from the 11, 12, and 13.  Therefore, the claimed “first electrode”, i.e. the anodes 11, 12, 13 of each of the OLEDs are necessarily formed only in the display area. 
 
With regard to feature [5] of claim 12, specifically the anisotropic conductive paste (ACP), Yamazaki states,
[0204] Subsequently, an FPC (flexible printed circuit) is bonded to each electrode in the input/output terminal portion by using an anisotropic conductive member. The anisotropic conductive member consists of resin and conductive particles having a particle size of several tens to several hundreds of µm with its surface plated with Au or the like.  The conductive particles serve to electrically connect each electrode of the input/output terminal portion and the wiring formed on the FPC.
(Yamazaki: ¶ 204; emphasis added)
Thus bonding the FPC to the second electrode “lead wiring”/10/20 necessarily results in ACP on the second electrode.

With regard to feature [7c] of claim 12, “[7c] the second electrode “lead wiring”/10/20 is disposed directly on with [sic] the first interlayer insulation film 15” as shown in Figs. 1A and 3C of Yamazaki because the lowermost layer of the laminate making up the “second electrode”, i.e. the “lead wiring”, is directly on and directly contacts the insulation layer 15.  See annotated Fig. 3C above.  Bear in mind that the reference numeral “15” is only shown in Figs. 1A and 1B.  As such, the annotated version of Fig. 3C, above, adds reference numeral “15” for clarity.
This is all of the features of claim 12.




13. (Original) The display apparatus according to claim 12, wherein 15the first conductive material and the second conductive material have different oxidation-reduction potentials.  
Again, Yamazaki states, “As an anode, the following may be used: a material having a high work function, specifically, platinum (Pt), chromium (Cr), tungsten (W), or a nickel (Ni); a transparent conductive film (ITO, ZnO, or the like); and a laminate thereof” (Yamazaki: ¶ 94; emphasis added).  A laminate of the materials listed in paragraph [0094] would result in the first electrode 11, 12, 13 including at least two different materials.  The oxidation-reduction (redox) potential is a characteristic property of the metal; therefore, the oxidation-reduction potentials of the first and second conductive materials are necessarily different.  As evidence, see the table entitled “Electrochemical Series” at pp. D-162 to D-164 for each of Cr, Ni, Pt, and W (as WO2) in CRC.  In addition, Shin teaches that it is know that the redox potential of ITO as used in OLED display devices is -0.82. 

With regard to claim 14, Yamazaki further discloses,
14. (Original) The display apparatus according to claim 13, further comprising:  20a wiring substrate [“FPC (flexible printed circuit)”; ¶ 204] electrically connected to the second electrode “lead wiring”/10/20 through the anisotropic conductive layer [¶ 204].  

With regard to claim 21, Yamazaki further discloses,
21. (Currently Amended) The display apparatus according to claim 12, wherein the interlayer insulation film 15/16/24/14 includes 
[1] the second interlayer insulation film 16 is in direct contact with the second electrode “lead wiring”/10/20 and the first interlayer insulation film 15 [as shown in Figs. 1A and 3C], 
11, 12, 13 is in direct contact with the second interlayer insulation film 16 [as shown in Figs. 1A and 3C], and
[3] the third interlayer insulation film 14 or 24/14 is in direct contact with the first electrode 11, 12, 13 and the second interlayer insulation film 16.

Claim 15 reads,
15. (Currently Amended) An electronic apparatus, comprising: 
[0] a display apparatus including 
[1] 25a substrate [“TFT substrate”; ¶ 90] including a display area [“pixel portion 40”; ¶ 90];
[2] a first electrode 11, 12, 13 having a first conductive material and a second conductive material that is different from the first conductive material [e.g. ¶ 94, see discussion below]; 
[3a] a second electrode “lead wiring”/10/20 [Fig. 3C; ¶ 107] having the first conductive material [layer 10 of the “second electrode” is made from the same layer as the pixel electrode, i.e. the claimed “first electrode” 11, 12, 13 as stated in ¶ 107], 
[3b] the second electrode “lead wiring”/10/20 is outside of the display area [i.e. in “terminal portion 42”; ¶ 90] of the substrate [“TFT substrate”] and is electrically connected to the first electrode 11, 12, 13 [by means of the “lead wiring” ¶¶ 90, 107, 191]; 
[4a] an organic electroluminescence element including
[4b] the first electrode 11, 12, 13 that is only in the display area [“pixel portion 40”], 
[4c] an organic electroluminescence layer 17, 18, 19 disposed on the first electrode 11, 12, 13, and
[4d] a third electrode 20 [¶ 94] disposed on the organic electroluminescence layer 17, 18, 19; 
[5] an anisotropic conductive layer [not shown] disposed on the second electrode “lead wiring”/10/20 [¶ 204; see discussion below]; and
[6] an interlayer insulation film 15/16/24/14 [¶¶ 93, 95] disposed on both the first electrode 11, 12, 13 and the second electrode “lead wiring”/10/20,
[7a] wherein the interlayer insulation film 15/16/24/14 includes 
15, a second interlayer insulation film 16, and a third interlayer insulation film 14 or 24/14, 
[7c] the second electrode “lead wiring”/10/20 is disposed directly on the first interlayer insulation film 15 [as shown in Figs. 1A and 3C], 
[7d] the second interlayer insulation film 16 is disposed on the second electrode “lead wiring”/10/20 and the first interlayer insulation film 15 [as shown in Figs. 1A and 3C], 
[7e] the first electrode 11, 12, 13 is disposed on the second interlayer insulation film 16 [as shown in Figs. 1A and 3C], and
[7f] the third interlayer insulation film 14 or 24/14 is disposed on the first electrode 11, 12, 13 and the second interlayer insulation film 16.
Claim 15 is distinguished from claim 12 in requiring the display apparatus to be included in an “electronic apparatus”.  As such, features [0]-[7f] of claim 15 have been addressed under claim 12.  With regard to the “electronic apparatus”, see Figs. 13A-13F and 14A-14F of Yamazaki (¶¶ 235-247).

With regard to claim 16, Yamazaki further discloses, 
16. (Previously Presented) The electronic apparatus according to claim 15, wherein the first conductive material and the second conductive material have different oxidation-reduction potentials.
See discussion under claim 13.

With regard to claim 17, Yamazaki further discloses,
17. (Previously Presented) The electronic apparatus according to claim 16, wherein the display apparatus further includes a wiring substrate electrically connected to the second electrode through the anisotropic conductive layer.
See discussion under claim 14.


V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of US 2016/0087023 (“Maeda”).
Claim 18 reads,
18. (Previously Presented) The display apparatus according to claim 12, wherein the second conductive material is a transparent conductive material, and the first conductive material is a material containing aluminum.
The prior art of Yamazaki, as explained above, discloses each of the features of claim 12. 
As explained above, Yamazaki discloses that layer 10 of the second electrode “lead wiring”/10/20 is made from the same material as that of the claimed first electrode 11, 12, 13, i.e. the anode or pixel electrode of the OLED element (Yamazaki: ¶107, supra).  As also explained above, the first electrode 11, 12, 13 can be a laminate including a transparent conductive oxide such as ITO or ZnO and one of Cr, Ni, W, and Pt: “As an anode, the following may be used: a material having a high work function, specifically, platinum (Pt), chromium (Cr), tungsten (W), or a nickel (Ni); a transparent conductive film (ITO, ZnO, or the like); and a laminate thereof.”  (Yamazaki: ¶ 94; emphasis added).  
Yamazaki does not give any specific laminate combination wherein the second conductive material and first conductive material of the “first electrode” are a transparent conductive oxide (TCO) and aluminum, respectively.
Maeda, like Yamazaki, teaches an OLED display including OLED elements having the anode 148 made of the same material as the pad electrode 144 in the peripheral region (Fig. 3; ¶¶ 39, 40, 43: “by forming the second wiring layer 144 using a conductive layer which forms the first electrode 148, it is possible to provide the structure of the first electrode 148 in the terminal region 114”).  Also like Yamazaki, Maeda teaches making 148 and 144 as laminates that include a metal and a TCO (Maeda: ¶ 45; Figs. 5A, 5B).  Maeda further teaches that a first conductive material, 158a and 158b, of 148 and 144, respectively, can be aluminum and the second conductive material, 160a and 160b, respectively, formed on the first conductive layer 158a, 158b can be a TCO such as ITO and IZO (id.) 
Inasmuch as Yamazaki discloses that the laminate used to form the claimed “first electrode” 11, 12, 13, and layer 10 of the claimed second electrode” “lead wiring”/10/20 could be formed of a laminate (of e.g. a metal such as Cr, Ni, W, Pt, with ITO) it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the claimed “first electrode” 11, 12, 13, and layer 10 of the claimed second electrode” “lead wiring”/10/20 from a TCO on aluminum because Maeda teaches that this specific combination is suitable for the identical purpose of making the anode of the OLED elements simultaneously with at least one layer of the pad electrodes in the peripheral region.  As such, the selection of the claimed materials amounts to obvious material choice.  (See MPEP 2144.07.)

B. Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2003/0137325 (“Yamazaki”) in view of Maeda, as applied to claim 18, above, and further in view of US 2010/0253215 (“Fukagawa”).
Claim 19 reads,

The prior art of Yamazaki in view of Maeda, as explained above, teaches each of the features of claim 18.
Maeda does not teach that an aluminum copper alloy could be used in place of the aluminum layer 158a, 158b of the Al/ITO laminate forming the anode 148 and pad 144 electrodes.
Fukagawa, like each of Yamazaki and Maeda, teaches an OLED display (Fukagawa: Figs. 2; title, abstract, ¶ 45).  Like Maeda, Fukagawa further teaches that the anode 52 can be made of a laminate of a metal containing aluminum on which is deposited ITO (Fukagawa: ¶ 60: “the anodes 52 are formed on the inorganic insulating layer 44, as shown in FIG. 4B, by depositing a light-reflective material, such as an aluminum-copper alloy, and transparent ITO by sputtering”).  Thus, Fukagawa further teaches that the aluminum-containing metal is an aluminum-copper alloy (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Al-Cu alloy/ITO laminate of Fukagawa in place of the Al/ITO laminate for Maeda that is used in Yamazaki, because Fukagawa teaches that Al-Cu alloy is suitable is suitable for the identical purpose of making the a metal layer in a laminate used for the anode of the OLED.  As such, the selection of Al-Cu alloy in place of Al amounts to obvious material choice.  (See MPEP 2144.07.)

Claim 20 reads, 
20. (Previously Presented) The display apparatus according to claim 19, wherein the first electrode has a laminated structure of a first conductive layer of the first disposed on the first conductive layer.
As explained above, each of Maeda and Fukagawa teaches ITO deposited on the Al or Al-Cu, with Fukagawa specifically teaching ITO on Al-Cu layer.  Thus, claim 20 is obvious for the same reasons as is claim 19.

VI. Allowable Subject Matter
Claims 1-11 are allowed.  Detailed reasons for finding claims 1-11 allowable can be found at pp. 9-11 of the Non-Final Rejection mailed 08/03/2020, which is incorporated herein by reference.

VII. Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant maintains that Yamazaki does not disclose feature [8c], now feature [7c],
[7c] the second electrode “lead wiring”/10/20 is disposed directly on the first interlayer insulation film 15 [as shown in Figs. 1A and 3C], 
(Remarks: pp. 8-10)
As explained in the rejection of claim 12, above, and repeated here, with regard to feature [3a] of claim 12, note that the claimed “second electrode” as shown in Fig. 3C of Yamazaki (reproduced below) is a laminate including three layers, (1) a layer made from the same material as cathode 20, (2) a layer made of the same material as electrode 10, and the terminal portion of the “lead wiring”, as explained in Yamazaki:
[0107] FIG. 3C shows an example in which an electrode for achieving connection with the FPC is an electrode formed of the same material as the cathode 20 (transparent electrode) formed on the electrode 10 made lead wiring (wiring in which a TiN film, an Al film, and a TiN film are laminated in the stated order) of the TFT.
(Yamazaki: ¶ 107; emphasis added)

    PNG
    media_image1.png
    238
    766
    media_image1.png
    Greyscale

(Annotated version of Fig. 3C of Yamazaki)
Applicant may be misunderstanding Examiner’s position—as made clear in Yamazaki (id.)—that the terminal portion of the “lead wiring” forms one layer of the three layers in the laminate that forms the “an electrode for achieving connection with the FPC” (id.).  As such, the terminal part of the “lead wiring”—shown, but not given a separate reference number—is part of the claimed “second electrode” as explained in Yamazaki (supra).  In other words, all three layers make up the claimed “second electrode”.  
As such, the lowermost layer of the laminate making up the “second electrode”, i.e. the “lead wiring”, is directly on and directly contacts the insulation layer 15, i.e. the claimed “first interlayer insulation layer”, thereby making the claimed “second electrode” directly on and directly contacting the claimed “first interlayer insulation layer” 15, as required by feature [7c] of claim 12.  See annotated Fig. 3C above.  Bear in mind that the reference numeral “15” is only shown in Figs. 1A and 1B.  As such, the annotated version of Fig. 3C, above, adds reference numeral “15” for clarity.


[1] the second interlayer insulation film 16 is in direct contact with the second electrode “lead wiring”/10/20 and the first interlayer insulation film 15 [as shown in Figs. 1A and 3C], 
(Remarks: pp. 10-11)
Examiner respectfully disagrees.  Again, Applicant appears to be missing the point that the terminal portion of the “lead wiring” is the lowermost layer of the laminate making up the claimed “second electrode”, i.e. “lead wiring”/10/20.  As shown in the annotated version of Fig. 3C, above, each of the elements of feature [1] of claim 20 are met.  As shown in Fig. 3C, “the second interlayer insulation film 16 is in direct contact with the second electrode “lead wiring”/10/20” because layer 16 is deposited directly on the terminal portion of the “lead wiring”.  Also shown in Fig. 3C, layer 16 is deposited directly on and directly contacting layer 15.  

Applicant further maintains that Yamazaki does not disclose feature [4b] of claim 12, as amended,
[4b] the first electrode 11, 12, 13 that is only in the display area [“pixel portion 40”].
(Remarks: pp. 11-2)
Examiner respectfully disagrees.  As explained in the rejection of claim 12, above, although the layer 10 of the claimed “second electrode”, i.e. the three-layered laminate, “lead wiring”/10/20 of Yamazaki, is made from the same material as that used to make the anodes 11, 12, 13, i.e. the claimed “first electrode”, the layer 10 is separate from the anodes 11, 12, and 13.  Therefore, the claimed “first electrode”, i.e. the anodes 11, 12, 13 of each of the OLEDs are necessarily formed only in the display area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814